UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

BRYAN FRANCIS,

                                      Plaintiff,
       vs.                                                           9:15-CV-901
                                                                     (MAD/ATB)

KIMBERLY FIACCO, also known as Kimberly
Davidson; RICHARD DESIMONE; DIANE
HOLFORD; and KRISTINA LENNON,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

TABNER, RYAN & KENIRY, LLP                            WILLIAM RYAN, JR., ESQ.
18 Corporate Woods Boulevard                          BRIAN M. QUINN, ESQ.
Albany, New York 12211-2605
Attorneys for Plaintiff

OFFICE OF THE NEW YORK                                LOUIS JIM, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       Plaintiff commenced this action on January 13, 2014, alleging violations of the Fourth,

Eighth, and Fourteen Amendment, arising from the lodging of a New York State detainer in May

of 2007 while Plaintiff was being held in federal custody and the eventual refusal to lift the

detainer in July 2010. See Dkt. No. 1. In a Memorandum-Decision and Order dated March 16,

2018, the Court granted in part and denied in part Defendants' motion for summary judgment. See
Dkt. No. 67. Specifically, the Court held that the Defendants' conduct violated the Eighth and

Fourteenth Amendments and rejected their qualified immunity defense. See id.

       On April 10, 2018, Defendants filed an interlocutory appeal, challenging this Court's

denial of their motion for summary judgment on qualified immunity. See Dkt. No. 68. On

November 12, 2019, the Second Circuit reversed this Court's March 16, 2018 Memorandum-

Decision and Order and remanded the case with instructions to grant Defendants' motion for

summary judgment. See Dkt. No. 74.

       Accordingly, pursuant to the mandate of the Second Circuit dated December 3, 2019, the

Court hereby

       ORDERS that Defendants' motion for summary judgment (Dkt. No. 62) is GRANTED in

its entirety; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: December 12, 2019
       Albany, New York




                                                2
